DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            BEN HAYES,

                              Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D20-3212



                         September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.


PER CURIAM.

     Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011);

DuBoise v. State, 520 So. 2d 260 (Fla. 1988); State v. Waters, 436

So. 2d 66 (Fla. 1983); State v. King, 426 So. 2d 12 (Fla. 1982);

Clough v. State, 136 So. 3d 680 (Fla. 2d DCA 2014); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So.
3d 132 (Fla. 2d DCA 2009); Valdez-Garcia v. State, 965 So. 2d 318

(Fla. 2d DCA 2007); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA

2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004);

Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Desmond v.

State, 576 So. 2d 743 (Fla. 2d DCA 1991); Budd v. State, 477 So. 2d

52 (Fla. 2d DCA 1985); Sims v. State, 141 So. 3d 613 (Fla. 4th DCA

2014); McMillan v. State, 832 So. 2d 946 (Fla. 5th DCA 2002);

Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2